Exhibit 10.5.5

Confidential

 

THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

FIFTH AMENDMENT TO SUPPLY AGREEMENT

 

This Fifth Amendment to Supply Agreement (the “Fifth Amendment”) is effective as
of the date last signed below (the “Fifth Amendment Date”) between Illumina,
Inc., a Delaware corporation having a place of business at 5200 Illumina Way,
San Diego, CA  92122 ("Illumina") and Natera, Inc., having a place of business
at 201 Industrial Road, Suite 410, San Carlos, CA  94070
(“Customer”).   Customer and Illumina may be referred to herein as “Party” or
“Parties.”

 

WHEREAS, Illumina and Customer are Parties to a Supply Agreement having an
Effective Date of August 16, 2013, and amended on September 18, 2014, September
23, 2015, June 8, 2016, and January 3, 2019 (“Agreement”);

 

WHEREAS, the Parties have agreed upon certain amendments to add products
available for purchase under the Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties hereto agree to amend the Agreement as
follows:

 

1.



Illumina agrees that it shall [*]. For the avoidance of doubt, beginning in
calendar year 2021 and through the end of the Term, Illumina may adjust list
prices in accordance with Section 7(a) of the Agreement.

 

2.



Amendment to Exhibit B – Illumina Hardware and Consumables.  Exhibit B of the
Agreement is hereby amended as follows:

 

a)



The products listed in the attached Quotation No. 4246299 and Quotation 4246655
(each a “Fifth Amendment Quote” and, together, the “Fifth Amendment Quotes”) are
added to Exhibit B as Illumina Hardware and Consumables. 

b)



The current pricing and discounts for such products are contained exclusively in
the Fifth Amendment Quotes, subject to Section 7(a) of the Agreement, provided
that (i) the pricing and discounts contained in Quotation No. 4246655 shall
expire on December 18, 2019, (ii) the pricing and discounts contained in
Quotation No. 4246299 shall expire on January 9, 2020, (iii) after such
expiration, Illumina shall issue a new one-year standing quotation covering all
of the products listed in the Fifth Amendment Quotes and such quotation shall
provide a discount for the included Hardware that is not less than [*] off of
the list price and a discount for the included Consumables equal to [*] off of
the list prices, and (iv) the discounts associated with any purchases of
products contained in the Fifth Amendment Quotes after expiration of the
standing quotation referenced in subpart (iii) shall be in accordance with
Illumina’s standard discounting rates for such products at that time; provided,
however that such discounts shall be no less favorable than the discounts set
forth in the table below.  Notwithstanding any other language in Exhibit B, no
additional discounts shall apply unless otherwise specified by Illumina at a
later date.

 








Overall Sequencing Consumable Spend

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

“Overall Sequencing Consumable Spend” is determined quarterly at the first day
of each calendar quarter (i.e., January 1, April 1, July 1, October 1), and
equals (1) the total amount (minus freight, taxes, and any product credits or
offsets) Illumina has invoiced Customer for shipments of all Sequencing
Consumables delivered to Customer during the 12 calendar month period that
immediately precedes such first day of a calendar quarter under this Agreement,
which includes Sequencing Consumables purchased under this Agreement and
Sequencing Consumables purchased from Illumina outside of this
Agreement.  Overall Sequencing Consumable Spend does not include, by way of
example, amounts invoiced for array products, Test Fees, Services, or Hardware.

 

“Sequencing Consumable” means a Consumable [*].

 

c)



The terms contained in the last paragraph on page 8 of the Quotation No. 4246299
and page 4 of Quotation 4246655 (including, in each case, the linked materials)
shall not apply to the products contained in the Fifth Amendment Quotes.  The
products contained in the Fifth Amendment Quotes shall be governed by the
Agreement, as applicable, and the remaining terms of the Fifth Amendment Quotes.

 

3.



 No License.  For the avoidance of doubt, no license of other right is being
granted in this Fifth Amendment under or to use any Application Specific IP or
Other IP, including, without limitation, U.S. Patent No. [*].

 

4.



Entire Agreement. Except as expressly stated herein, this Fifth Amendment does
not alter any term or condition of the Agreement. This Fifth Amendment
represents the entire agreement between the Parties regarding the subject matter
hereof and supersedes all prior discussions, communications, agreements, and
understandings of any kind and nature between the Parties regarding the subject
matter hereof.

 

5.



Reference to Agreement. On and after the Fifth Amendment Date, each reference in
the Agreement to “this Agreement”, “hereunder”, or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as
modified by this Fifth Amendment.

 

6.



Governing Law.  This Fifth Amendment and performance by the Parties hereunder
shall be construed in accordance with the laws of the State of California,
U.S.A., without regard to provisions on the conflicts of laws.

 

7.



Counterparts. This Fifth Amendment may be executed in one or more counterparts,
and each of which shall be deemed to be an original, and all of which shall
constitute one and the same instrument.

 








IN WITNESS WHEREOF, the Parties hereto acknowledge and agree to the terms and
conditions of this Fifth Amendment and have caused this Agreement to be executed
by their respective duly authorized representatives to be effective as of the
Fifth Amendment Date.

 

 

Natera, Inc.:

    

Illumina, Inc.:

 

 

 

 

By:

/s/ John Fesko

 

By:

/s/ Mark Van Oene

 

 

 

 

 

Name:

John Fesko

 

Name:

Mark Van Oene

 

 

 

 

 

Title:

SVP Business Development

 

Title:

Chief Commercial Officer

 

 

 

 

 

Date:

12/18/19

 

Date:

12/18/19

 



